Citation Nr: 0314317	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  97-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
right wrist disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 RO decision that denied a claim 
for a compensable rating for a right wrist disability, and 
denied a claim for service connection for an acquired 
psychiatric disorder.  In November 1998, the Board remanded 
the claims.  In January 2003, the RO granted an increased 10 
percent rating for the right wrist disability, and the 
veteran continues to appeal for an even higher rating.

In November 1998, the Board also remanded issues of whether 
the veteran had timely perfected an appeal of RO decisions 
denying service connection for gum disease and headaches.  In 
October 2002, the RO found he did not timely appeal such 
matters, and the RO issued a statement of the case on the 
question of timeliness of appeal.  The veteran did not 
perfect an appeal of the timeliness question, and thus it is 
not before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected right wrist disability, 
including tendinitis and arthritis, is manifested by some 
limitation of motion of the right wrist, but no ankylosis or 
muscle involvement.

2.  The veteran has a personality disorder.  A superimposed 
chronic acquired psychiatric disorder was not present in 
service or for years later, and such was not caused by any 
incident of service.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right wrist disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Codes 5010, 5215 (2002).

2.  A personality disorder may not be service connected, and 
an acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
4.9, 4.127 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Air Force from April 
1975 to December 1975.  On entrance examination in March 
1975, he reported having had nervous trouble.  Service 
medical records show treatment for right wrist tendinitis.  
In October 1975, he was seen for complaints of being 
depressed and anxious; he was dissatisfied with service.  The 
diagnoses, after evaluation, were passive aggressive 
personality disorder, and acute situational reaction with 
anxiety and depression.  On further psychiatric evaluation, 
he was found to have a character and behavior disorder best 
classified as passive aggressive personality.  Personnel 
records show that the veteran had a series of disciplinary 
problems in service.  On separation examination in December 
1975, he gave a history of right wrist tendinitis, as well as 
nervous symptoms; on objective clinical evaluation, the 
psychiatric system and upper extremities were noted to be 
normal.

By a January 1976 rating decision, the RO granted service 
connection and a noncompensable percent rating for tendinitis 
of the right wrist.

On VA treatment in March 1991, he was diagnosed with 
somatization disorder secondary to grief reaction for a 
family member; dysthymia, pathological grief; and cocaine 
abuse.  There also was a need to rule out malingering.  

The veteran underwent a VA examination of the right wrist in 
August 1996.  He reported pain of the right wrist off and on, 
especially when lifting over 50 pounds.  Examination revealed 
no swelling or deformity.  Sensation and reflexes were 
present.  Pulse was palpable, and there was no subluxation.  
He had dorsiflexion to 65 degrees, palmar flexion to 70 
degrees, ulnar deviation to 35 degrees, and radial deviation 
to 15 degrees.  He complained of pain on ulnar deviation and 
dorsiflexion.  X-rays showed no fracture or subluxation.  The 
diagnosis was chronic tendinitis of the right wrist.  

VA outpatient medical records from 1996 to 2001 reflect 
treatment for psychiatric complaints, and various impressions 
included generalized anxiety disorder, major depression, 
headaches, bipolar disorder, and cocaine abuse and 
dependence.  The veteran also had complaints of right wrist 
pain.  Records indicate that he is right-handed.  He had a 
sprained right wrist with swelling in October 1996.  On 
treatment in November 1997, he was noted as having had major 
depression for the past two and a half years.

On VA mental disorders examination in January 1998, his 
diagnoses were major depression, single episode; cocaine 
dependence, in remission; and nicotine dependence.  The 
examiner commented that he did not detect a specific 
personality disorder; he did not feel that the in-service 
diagnosis of passive aggressive personality disorder was the 
diagnostic category at that time.  It was very difficult to 
say if in-service depression was connected in any way to 
current depression.  The examiner, however, indicated that 
the depression was maybe biochemical in nature and amplified 
by the death of his mother in 1997.

In December 1998, he had an assessment of major depression 
without psychotic features.  In September 1999, he went to 
the emergency room after having tried to choke his wife 
during an argument, and he had a diagnosis of mixed bipolar 
disorder.  

On VA joints examination in September 1999, the veteran 
reported pain in the dorsum of the right wrist.  He wore a 
wrist splint.  There was tenderness over the radial lunate 
joint dorsally.  He had extension of the wrist to 65 degrees, 
flexion to 70 degrees, radial deviation to 15 degrees, and 
ulnar deviation to 35 degrees.  Pronation and supination were 
normal.  The examiner commented that all ranges of motion 
were the same on the right as on the left, except for 
extension on the right wrist, which was slightly less.  There 
was no swelling or deformity.  X-rays were negative.  The 
diagnosis was chronic tendonitis of the right wrist, possibly 
with super-tentorial exacerbation.  The doctor also said that 
the veteran's being placed in boot camp rather than in 
officer's candidate school in service had had a profound 
effect on him and his current problems.

On VA mental examination in November 1999, the diagnosis was 
mixed bipolar disorder and marijuana and cocaine abuse and 
dependence that were in remission.  The examiner identified 
three factors leading to depression and suicidal or homicidal 
ideation: problems with authority figures, his wife's 
nagging, and headaches for the past 5 years.  The examiner 
noted that the veteran had felt depressed several times in 
his life, and the examiner was unable to determine if the 
veteran manifested solely a depressive disorder during active 
service.  

On physical examination in November 2000, the veteran 
complained of right wrist pain on dorsiflexion; dorsiflexion 
was to 35 degrees, volar (or palmar) flexion to 40 degrees, 
ulnar deviation to 15 degrees, and radial deviation to 10 
degrees.  X-rays showed no fracture or instability of the 
right wrist; the right wrist was radiographically normal.  In 
January 2001, he was hospitalized due to addiction problems, 
mood disorder, and cluster headaches.  A May 2001 MRI showed 
degenerative change involving the radionavicular and 
radiolunate articulations with slight dorsal angulation of 
the distal radius consistent with mild posttraumatic 
deformity and secondary degenerative change.  

In connection with a September 2001 decision of an 
administrative law judge of the Social Security 
Administration, it was noted that the veteran could 
occasionally lift 35 pounds and could frequently carry less 
than 35 pounds.  It was also noted that he could not perform 
repetitive motions due to right wrist tendinitis.

The veteran underwent a VA joints examination in October 
2001, reporting worsening of pain for the past 3 years over 
the middorsal area of the right wrist.  He wore a wrist 
splint.  Range of motion consisted of flexion to 60 degrees 
and extension to 45 degrees, at which point he had pain in 
the dorsum of the wrist.  He also had radial deviation to 10 
degrees, ulnar deviation to 30 degrees, pronation to 90 
degrees, and supination to 90 degrees.  He was tender only in 
extension over the middorsal part of the wrist.  There was no 
swelling, gross deformity, or visible signs of pathology.  
Wrist X-rays were normal, although an MRI showed degenerative 
changes in the wrist.  The diagnosis was degenerative joint 
disease.

On VA mental examination in October 2001, a VA doctor (D. 
Mielke) noted that the veteran had not worked since 1995 due 
to wrist difficulty and headaches.  On examination, there was 
no evidence of a psychotic process.  The doctor stated that 
there was no evidence that the veteran had a bipolar disorder 
in the past or present.  His depressions were related to 
stresses, to relationships with others, and to problems in 
living or coping.  He had generalized anxiety disorder and a 
substance abuse disorder.  The doctor believed that the 
disability was really related to headaches, which had become 
a problem when the veteran had stopped using crack cocaine.  
Diagnoses were mild generalized anxiety disorder and alcohol 
and cocaine abuse; passive aggressive personality disorder; 
cluster headaches; and arthralgias.  Stresses included his 
very low income, use of food stamps, relationships with 
others, and separation from his wife.  

On VA neurological examination in October 2001, he reported 
symptoms suggestive of cluster headaches since 1995.  All 
neurological systems were normal, and he was not ataxic.  The 
final impression was classical cluster headaches.  

In a December 2001 letter, the veteran described in-service 
depression and right wrist problems.  

According to a March 2002 letter, a VA staff physician stated 
that the veteran had bipolar disorder which made the veteran 
unable to work.  The doctor stated the diagnosis of acute 
situational reaction with anxiety depression that had been 
rendered just prior to separation from service in 1975 "was 
the prodrome of his present psychiatric illness."  

On VA mental examination in November 2002, the examining VA 
psychiatrist reviewed the entire claims folder and evidence, 
including service records and past examination reports.  The 
pertinent diagnoses were depressive disorder, not otherwise 
specified; cocaine dependence and marijuana abuse that were 
in full sustained remission; and personality disorder, not 
otherwise specified.  The examining psychiatrist noted that 
the case was unusually complex.  He noted the in-service 
diagnosis of passive-aggressive personality disorder and 
acute situational reaction with mixed anxiety and depression.  
He also noted the veteran's history of marijuana and cocaine 
use.  The psychiatrist noted the March 2002 diagnosis by Dr. 
Maresh of bipolar disorder related to acute situational 
reaction while on active duty, but the psychiatrist stated 
that acute situational reactions, by definition, resolve when 
the precipitating factors are removed.  The psychiatrist 
stated that it was unlikely that any nexus existed between 
the current diagnosis and the acute situational reaction.  
The psychiatrists also noted that Dr. Maresh had changed 
diagnoses from major depression in August 1999 to bipolar 
disorder in September 1999 without documenting any evidence 
of a manic or hypomanic episode.  The psychiatrist agreed 
with the conclusion of the October 2001 VA examination that 
there was no credible evidence to support a diagnosis of 
bipolar disorder.  The psychiatrist stated that diagnosis was 
difficult due to the conflicting effects of an underlying 
personality disorder and the prior history of substance 
abuse.  However, he concluded that the primary diagnosis was 
in the depressive spectrum but without meeting the criteria 
for any single disorder, thus necessitating the diagnosis of 
"depressive disorder not otherwise specified."  There also 
was evidence supporting a diagnosis of personality disorder 
and a history of a significant element of impulsivity and 
some affective instability.  

On VA peripheral nerves examination in November 2002, the 
veteran complained of right wrist pain, but he denied 
numbness, tingling, or weakness.  There was evidence of mild 
posttraumatic deformity with secondary degenerative changes 
on a cited MRI, but no carpal tunnel syndrome.  The veteran 
wore a wrist brace.  Examination revealed some swelling of 
the right wrist, and no muscle atrophy or weakness.  Strength 
examination was limited due to pain.  There was no sensory 
deficit or clinical evidence of carpal tunnel syndrome.  The 
pertinent diagnosis was degenerative changes of the right 
wrist, probably posttraumatic, and the examining VA doctor 
did not believe that there was any neurological deficit.

On VA joints examination in November 2002, he wore an elastic 
wrist support and avoided any particular right wrist motion.  
Wrist range of motion was normal and full, but it produced 
certain discomfort by range of motion.  The examining doctor 
noted that there was a definitive subjective sense of 
fatigability, incoordination, loss of movement, and loss of 
strength in the right wrist when attempting to use it.  X-
rays of the right wrist were normal, although a prior MRI 
suggested degenerative arthritis.  The examining doctor 
opined that the veteran did sustain an injury to the right 
wrist which had no plausible medical diagnosis and that he 
continued to have subjective complaints which could not be 
objectively proven.  Also, the examiner stated that the 
present subjective complaints limited the veteran from 
performing any strenuous activities using the right wrist.

In January 2003, the RO granted an increased 10 percent 
rating for the right wrist disability, noted to include 
tendinitis and degenerative joint disease.

II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, the supplemental statement of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claims and of 
his and the VA's mutual responsibilities for providing 
evidence.  Identified medical records have been obtained to 
the extent possible, and the veteran has been afforded VA 
examinations.  The VA has satisfied the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

A.  Increased rating for right wrist disability

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010. 

The maximum rating for limitation of wrist motion is 10 
percent, and such is given when dorsiflexion is less than 15 
degrees, or palmar flexion is limited in line with forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

In the past, the veteran's right wrist has been rated by 
reference to the criteria for muscle injuries and the Board's 
remand requested clarification of the muscle involvement, if 
any, of the disability.  He was diagnosed in service with 
tendinitis of the right wrist after continuing complaints of 
pain.  However, none of the recent examinations shows any 
muscle involvement.  Thus, there is no basis for rating the 
service-connected right wrist disability as a muscle injury, 
since there was no muscle damage from the injury.  See 38 
C.F.R. § 4.73, Diagnostic Code 5307.

Nor is there any ankylosis of the wrist so as to warrant 
application of the criteria for an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5214.

The Board notes that the recent examinations have shown some 
limitation of motion of the right wrist, but there also has 
been a subjective component to the reported pain and 
functional limitation.  Most recently, on VA examination in 
2002, the examining doctor noted that there was a definitive 
subjective sense of fatigability, incoordination, loss of 
movement, and loss of strength in the right wrist when 
attempting to use it and that the subjective complaints 
limited the veteran from performing any strenuous activities 
using the right wrist.  However, the doctor also specified 
that none of these subjective complaints had an objective 
basis or could be objectively demonstrated.  In any event, 
the current 10 percent rating is the maximum rating which may 
be assigned for limitation of motion of the right wrist, even 
considering the effects of any pain on use.  38 C.F.R. §§ 
4.40, 4.45, 4.59; Spencer v. West, 13 Vet.App. 376 (2000).  

The weight of the credible evidence demonstrates that the 
veteran's right wrist disability, including tendinitis and 
degenerative joint disease, is no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit of the doubt 
rule does not apply, and the claim must be denied.  38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




B.  Service connection for acquired psychiatric disorder

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection will be presumed for certain chronic 
diseases (such as psychoses) which are manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
this case, there is no evidence of a psychosis during service 
or for years thereafter.

The records from the veteran's 1975 active duty show various 
disciplinary problems.  He was noted to have a personality 
disorder during service, and such is noted in some of the 
post-service records.  Personality disorders are not 
disabilities for VA compensation purposes and may not be 
service connected.  However, a chronic acquired psychiatric 
disorder which is superimposed on a personality disorder may 
be service connected, if the chronic acquired psychiatric 
disorder was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 
(1992).

Besides a personality disorder, service records from the 
veteran's 1975 active duty note an acute situational reaction 
with anxiety and depression.  However, as pointed out by the 
November 2002 VA examiner, acute situational reactions are 
only acute and transitory conditions which resolve.  

Post-service medical records show that beginning in the 
1990s, many years after service, the veteran received 
treatment for various psychiatric diagnoses, including major 
depression, generalized anxiety disorder, and bipolar 
disorder.  There is a brief March 2002 medical opinion that a 
current diagnosis of a bipolar disorder is related to the 
acute situation reaction with anxiety and depression 
diagnosed in service.  However, there is more persuasive 
contrary evidence.  The November 2002 opinion of a VA doctor, 
who specifically reviewed historical evidence, concluded that 
the veteran currently had a depressive type of disorder as 
well a personality disorder, and there was no relationship 
between his current psychiatric condition and active service.  
This doctor provided detailed commentary on historical 
evidence and explained why the current psychiatric condition 
was not due to service.  Given such factors, the Board finds 
this is the most probative medical opinion of record.  Wensch 
v. Principi, 15 Vet.App. 362 (2001).

The veteran alleges that a current psychiatric condition 
began in service.  However, as a layman, he has no competence 
to give a medical opinion on diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran has a personality disorder, which may not be service-
connected.  Moreover, his current superimposed chronic 
acquired psychiatric disorder was not present in service or 
for years later, and such was not caused by any incident of 
service.  The Board must conclude that an acquired 
psychiatric disorder was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder, the benefit of the doubt rule does not apply, and 
the claim must be denied.  38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a right wrist disability is denied.

Service connection for an acquired psychiatric disorder is 
denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

